Exhibit 10.10
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION (THE “SEC”) UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”). THERE HAS BEEN NO REGISTRATION UNDER THE SECURITIES LAWS OF
ANY STATE OR OTHER JURISDICTION. THE SECURITIES MAY NOT BE RESOLD ABSENT
REGISTRATION UNDER THE APPLICABLE SECURITIES LAWS OR AN EXEMPTION THEREFROM, THE
SECURITIES WILL HAVE A LEGEND ON THEM TO THIS EFFECT. THE SECURITIES REPRESENTED
HEREBY HAVE BEEN OFFERED UPON AN EXEMPTION FROM SECURITIES REGISTRATION PURSUANT
TO SECTION 4(2) AND/OR RULE 506 OF THE REGULATION D (“REGULATION D”) AS
PROMULGATED BY THE SEC UNDER THE 1933 ACT.
THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID
AT 5:00 P.M. (PACIFIC TIME) ON SEPTEMBER __, 2012.
SHARE PURCHASE WARRANTS TO PURCHASE COMMON SHARES OF
MEXORO MINERALS, LTD.
THIS IS TO CERTIFY THAT MRT Investments Ltd. (the “Holder”), has the right to
purchase, upon and subject to the terms and the conditions hereinafter referred
to, up to Three Hundred (300,000) fully paid and non-assessable common shares
(the “Shares”) of Mexoro Minerals, Ltd. (hereinafter called the “Company”) on or
before 5:00 p.m. (Pacific Time) on September _____, 2012 (the “Expiration Date”)
at a price per Share of U.S. $0.36 (the “Exercise Price”) on the terms and
conditions attached hereto as Appendix A (the “Terms and Conditions”).

  1.   ONE (1) WARRANT AND THE EXERCISE PRICE ARE REQUIRED TO PURCHASE ONE
SHARE.

  2.   These Warrants are issued subject to the Terms and Conditions, and the
Warrant Holder may exercise the right to purchase Shares only in accordance with
those Terms and Conditions. The Warrant shall expire on the Expiration Date.

  3.   Nothing contained herein or in the Terms and Conditions will confer any
right upon the Holder hereof or any other person to subscribe for or purchase
any Shares at any time subsequent to the Expiry Date, and from and after such
time, this Warrant and all rights hereunder will be void and of no value.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has executed this Warrant Certificate this
                     day of September, 2009.

                  MEXORO MINERALS, LTD.    
 
           
 
  Per:        
 
     
 
Authorized Signatory    

 

 



--------------------------------------------------------------------------------



 



APPENDIX A
TERMS AND CONDITIONS dated September  _____, 2009, attached to the
non-transferable Warrants issued by Mexoro Minerals, Ltd.
SECTION 1 INTERPRETATION
1.1 Definitions
In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:

  (a)   “Company” means Mexoro Minerals, Ltd. until a successor corporation will
have become such as a result of consolidation, amalgamation or merger with or
into any other corporation or corporations, or as a result of the conveyance or
transfer of all or substantially all of the properties and estates of the
Company as an entirety to any other corporation and thereafter “Company” will
mean such successor corporation.

  (b)   “Company’s Auditors” means an independent firm of accountants duly
appointed as auditors of the Company.

  (c)   “Director” means a director of the Company for the time being, and
reference, without more, to action by the directors means action by the
directors of the Company as a Board, or whenever duly empowered, action by an
executive committee of the Board.

  (d)   “herein,” “hereby” and similar expressions refer to these Terms and
Conditions as the same may be amended or modified from time to time; and the
expression “Article” and “Section,” followed by a number refer to the specified
Article or Section of these Terms and Conditions.

  (e)   “person” means an individual, corporation, partnership, trustee or any
unincorporated organization and words importing persons have a similar meaning.

  (f)   “Shares” means the common shares in the capital of the Company as
constituted at the date hereof and any shares resulting from any subdivision or
consolidation of the Shares.

  (g)   “Warrant Holders” or “Holders” means the holders of the Warrants.

  (h)   “Warrants” means the warrants of the Company issued and presently
authorized and for the time being outstanding.

1.2 Gender
Words importing the singular number include the plural and vice versa, and words
importing the masculine gender include the feminine and neuter genders.

 

 



--------------------------------------------------------------------------------



 



1.3 Interpretation not affected by Headings
The division of these Terms and Conditions into Articles and Sections, and the
insertion of headings are for convenience of reference only and will not affect
the construction or interpretation thereof.
1.4 Applicable Law
The rights and restrictions attached to the Warrant shall be construed in
accordance with the laws of the State of New York. The Holder, in its personal
or corporate capacity and, if applicable, on behalf of each beneficial purchaser
for whom it is acting, irrevocably agrees to the jurisdiction of the courts of
the State of New York.
1.5 Additional Issuances of Securities
The Company may at any time and from time to time do further equity or debt
financing and may issue additional Shares, Warrants, convertible securities,
stock options or other similar rights to purchase its capital stock.
SECTION 2 ISSUE OF WARRANTS
2.1 Issue in substitution for Lost Warrants

  (a)   In case a Warrant becomes mutilated, lost, destroyed or stolen, the
Company, at its discretion, may issue and deliver a new Warrant of like date and
tenor as the one mutilated, lost, destroyed or stolen, in exchange for and in
place of and upon cancellation of such mutilated Warrant, or in lieu of, and in
substitution for such lost, destroyed or stolen Warrant and the substituted
Warrant will be entitled to the benefit hereof and rank equally in accordance
with its terms with all other Warrants issued or to be issued by the Company.

  (b)   The applicant for the issue of a new Warrant pursuant hereto will bear
the cost of the issue thereof and in case of loss, destruction or theft furnish
to the Company such evidence of ownership and of loss, destruction, or theft of
the Warrant so lost, destroyed or stolen as will be satisfactory to the Company
in its discretion and such applicant may also be required to furnish indemnity
in amount and form satisfactory to the Company in its discretion, and will pay
the reasonable charges of the Company in connection therewith.

2.2 Warrant Holder Not a Shareholder
The holding of a Warrant will not constitute the Holder thereof as a shareholder
of the Company, nor entitle him to any right or interest in respect thereof
except as the Warrant expressly provided.

 

 



--------------------------------------------------------------------------------



 



SECTION 3 NOTICE
3.1 Notice to Warrant Holders
Any notice required or permitted to be given to the Holders will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Holder’s Warrant or to such other
address as any Holder may specify by notice in writing to the Company, and any
such notice will be deemed to have been given and received by the Holder to whom
it was addressed if mailed, on the third day following the mailing thereof, if
by facsimile or other electronic communication, on successful transmission, or,
if delivered, on delivery; but if at the time of mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.
3.2 Notice to the Company
Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder, and any such notice will
be deemed to have been given and received by the Company to whom it was
addressed if mailed, on the third day following the mailing thereof, if by
facsimile or other electronic communication, on successful transmission, or, if
delivered, on delivery; but if at the time of mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered:
Mexoro Minerals, Ltd.
C. General Retana #706
Col San Felipe
Chihuahua, Chih. 31203
Mexico
Attention: President
Fax No. +52 (614) 426 5505 ext 104
with a copy, which shall not constitute notice, to:
DLA Piper US LLP
4365 Executive Drive, Suite 1100
San Diego, CA 92121-2133
Attention: Jeffrey C. Thacker
Fax: +1 (858) 638-5128

 

 



--------------------------------------------------------------------------------



 



SECTION 4 EXERCISE OF WARRANTS
4.1 Vesting of Shares
This Warrant is being issued to Holder in connection with the Consulting
Agreement, dated as of the date hereof, between the Company and Holder (the
“Consulting Agreement”). Notwithstanding anything to the contrary herein, Holder
may only exercise the Warrant for vested Shares. The Shares shall initial be
unvested, but Holder will gain a vested interest in twenty-five percent (25%) of
the Shares provided Holder continues to provide services to the Company pursuant
to the terms of the Consulting Agreement through the sixth (6)- month
anniversary of the date of the Consulting Agreement, Holder will gain a vested
interest in an additional twenty-five percent (25%) of the Shares provided
Holder continues to provide services to the Company pursuant to the terms of the
Consulting Agreement through the twelfth (12)-month anniversary of the date of
the Consulting Agreement, Holder will gain a vested interest in an additional
twenty-five percent (25%) of the Shares provided Holder continues to provide
services to the Company pursuant to the terms of the Consulting Agreement
through the eighteenth (18)-month anniversary of the date of the Consulting
Agreement and Holder will gain a vested interest in the remaining twenty-five
percent (25%) of the Shares provided Holder continues to provide services to the
Company pursuant to the terms of the Consulting Agreement through the
twenty-fourth (24)-month anniversary of the date of the Consulting Agreement.
The Holder will not gain a vested interest in any additional Shares following
the termination of the Consulting Agreement.
4.2 Method of Exercise of Warrants
The right to purchase the Shares conferred by the Warrants may be exercised by
the Holder surrendering the Warrant Certificate representing same, with a duly
completed and executed subscription in the form attached hereto and a bank draft
or certified cheque payable to the Company for the aggregate purchase price
applicable at the time of surrender in respect of the Shares subscribed for in
lawful money of the United States of America, to the Company at the address set
forth herein.
4.3 Effect of Exercise of Warrants

  (a)   Upon surrender and payment as aforesaid, the Shares so subscribed for
will be deemed to have been issued and such person or persons will be deemed to
have become the Holder or Holders of record of such Shares on the date of such
surrender and payment, and such Shares will be issued at the subscription price
in effect on the date of such surrender and payment.

  (b)   Within ten business days after surrender and payment as aforesaid, the
Company will forthwith cause to be delivered to the person or persons in whose
name or names the Shares so subscribed for are to be issued as specified in such
subscription or mailed to him or them at his or their respective addresses
specified in such subscription, a certificate or certificates for the
appropriate number of Shares not exceeding those which the Warrant Holder is
entitled to purchase pursuant to the Warrant surrendered.

 

 



--------------------------------------------------------------------------------



 



4.4 Limitation on Exercise of Warrants

  (a)   The Warrant shall expire on the Expiration Date.

  (b)   Notwithstanding anything contained herein to the contrary, the rights
represented by this Warrant shall not be exercisable by the Holder, in whole or
in part, and the Company shall not give effect to any such exercise, if, after
giving effect to such exercise, the Holder, together with any person or company
acting jointly or in concert with the Holder (the “Joint Actors”) would in the
aggregate beneficially own, or exercise control or direction over, that number
of voting securities of the Company which is ten percent (10%) or greater of the
total issued and outstanding voting securities of the Company, immediately after
giving effect to such exercise. For greater certainty, the rights represented by
this Warrant shall not be exercisable by the Holder, in whole or in part, and
the Company shall not give effect to any such exercise, if, after giving effect
to such exercise, the Holder, together with its Joint Actors, would be deemed to
hold a number of voting securities sufficient to materially affect the control
of the Company. Prior to exercising the rights represented by this Warrant, the
Holder shall provide the Company with a certificate of its authorized Officer
stating the number of voting securities of the Company held by the Holder and
its Joint Actors as of the date provided for in the subscription form (the
“Officer’s Certificate”) and the Company shall be entitled to rely on the
Officer’s Certificate in making any determinations regarding the total issued
and outstanding voting securities of the Company to be held by the Holder and
its Joint Actors immediately after giving effect to the exercise.

4.5 Subscription for Less Than Entitlement
The Holder of any Warrant may subscribe for and purchase a number of Shares less
than the number which he is entitled to purchase pursuant to the surrendered
Warrant. In the event of any purchase of a number of Shares less than the number
which can be purchased pursuant to a Warrant, the Holder thereof upon exercise
thereof will in addition be entitled to receive a new Warrant in respect of the
balance of the Shares which he was entitled to purchase pursuant to the
surrendered Warrant and which were not then purchased.
4.6 Warrants for Fractions of Shares
To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such Shares.
4.7 Expiration of Warrants
After the expiration of the period within which a Warrant is exercisable, all
rights thereunder will wholly cease and terminate and such Warrant will be void
and of no effect.

 

 



--------------------------------------------------------------------------------



 



4.8 Time of Essence
Time will be of the essence hereof.
4.9 Subscription Price
Each Warrant is exercisable at a price per share (the “Exercise Price”) of U.S.
$0.36. One (1) Warrant and the Exercise Price are required to subscribe for each
share during the term of the Warrants.
4.10 Adjustment of Exercise Price
The Exercise Price and the number of Shares deliverable upon the exercise of the
Warrants will be subject to adjustment in the event and in the manner following:

  (a)   If and whenever the Shares at any time outstanding are subdivided into a
greater or consolidated into a lesser number of Shares the Exercise Price will
be decreased or increased proportionately as the case may be; upon any such
subdivision or consolidation, the number of Shares deliverable upon the exercise
of the Warrants will be increased or decreased proportionately as the case may
be.

  (b)   In case of any capital reorganization or of any reclassification of the
capital of the Company or in the case of the consolidation, merger or
amalgamation of the Company with or into any other Company (hereinafter
collectively referred to as a “Reorganization”), each Warrant will, after such
Reorganization, confer the right to purchase the number of Shares or other
securities of the Company (or of the Company’s resulting from such
Reorganization) which the Warrant Holder would have been entitled to upon
Reorganization if the Warrant Holder had been a shareholder at the time of such
Reorganization.

  (c)   In any such case, if necessary, appropriateate adjustments will be made
in the application of the provisions of this Article Four relating to the rights
and interest thereafter of the Holders of the Warrants so that the provisions of
this Article Four will be made applicable as nearly as reasonably possible to
any Shares or other securities deliverable after the Reorganization on the
exercise of the Warrants.

  (d)   The subdivision or consolidation of Shares at any time outstanding into
a greater or lesser number of Shares (whether with or without par value) will
not be deemed to be a Reorganization for the purposes of this clause.

  (e)   The adjustments provided for in this Section are cumulative and will
become effective immediately after the record date or, if no record date is
fixed, the effective date of the event which results in such adjustments.

4.11 Determination of Adjustments
If any questions will at any time arise with respect to the Exercise Price or
any adjustment provided for in the “Adjustment of Exercise Price” section above,
such questions will be conclusively determined by the Company’s Auditors, or, if
they decline to so act, any other firm of certified public accountants in the
U.S. that the Company may designate and who will have access to all appropriate
records, and such determination will be binding upon the Company and the Holders
of the Warrants.

 

 



--------------------------------------------------------------------------------



 



SECTION 5 WAIVER OF CERTAIN RIGHTS
5.1 Immunity of Shareholders, etc.
The Warrant Holder, as part of the consideration for the issue of the Warrants,
waives and will not have any right, cause of action or remedy now or hereafter
existing in any jurisdiction against any past, present or future incorporator,
shareholder, Director or officer (as such) of the Company for the issue of
Shares pursuant to any Warrant or on any covenant, agreement, representation or
warranty by the Company herein contained or in the Warrant.
5.2 Legends
The Subscriber hereby acknowledges that upon the issuance thereof, and until
such time as the same is no longer required under the applicable securities laws
and regulations, the certificates representing any of the Shares issued upon
exercise hereof will bear appropriate legends required by law, including:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A VIEW
TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.
SECTION 6 MODIFICATION OF TERMS, ETC.
6.1 Modification of Terms and Conditions for Certain Purposes
From time to time the Company may, subject to the provisions of these presents,
and it shall, when so directed by these presents, modify the terms and
conditions hereof, for any one or more of any of the following purposes:

  (a)   making such provisions not inconsistent herewith as may be necessary or
desirable with respect to matters or questions arising hereunder or for the
purpose of obtaining a listing or quotation of the Warrants on any stock
exchange or quotation system;

 

 



--------------------------------------------------------------------------------



 



  (b)   adding to or altering the provisions hereof in respect of the
registration and transfer of Warrants; making provisions for the exchange of
Warrants of different denominations; and making any modification in the form of
the Warrants which does not affect the substance thereof;

  (c)   for any other purpose not inconsistent with the terms hereof, including
the correction or recertification of any ambiguities, defective provisions,
errors or omissions herein; and

  (d)   to evidence any successions of any corporation and the assumption of any
successor of the covenants of the Company herein and in the Warrants contained
as provided herein.

6.2 Warrants Not Transferable
The Warrant and all rights attached to it are not transferable.
6.3 Covenants of the Company
The Company will reserve and there will remain unissued out of its authorized
capital stock a sufficient number of Shares to satisfy the rights of purchase
provided for in the Warrants should the holders of all the Warrants from time to
time outstanding determine to exercise such rights in respect of all Shares why
they are or may be entitled to purchase pursuant thereto.
Dated as of the date first above written in these Terms and Conditions.

                  MEXORO MINERALS, LTD.    
 
           
 
  Per:        
 
     
 
Authorized Signatory    

 

 



--------------------------------------------------------------------------------



 



FORM OF SUBSCRIPTION

     
TO:
  Mexoro Minerals, Ltd.
C. General Retana #706
Col San Felipe
Chihuahua, Chih. 31203
Mexico

Attention: President:
The undersigned Holder of the within Warrants hereby subscribes for
                     common shares (the “Shares”) of Mexoro Minerals, Ltd. (the
“Company”) pursuant to the Warrants within at US$0.36 per share on the terms
specified in said Warrants. This subscription is accompanied by a certified
cheque or bank draft payable to or to the order of the Company for the whole
amount of the purchase price of the Shares.
The undersigned represents that, at the time of the exercise of these Warrants,
all of the representations and warranties contained in the Subscription
Agreement between the Company and the undersigned pursuant to which these
Warrants were issued are true and accurate.
The undersigned hereby directs that the Shares be registered as follows:

                  NUMBER OF NAME(S) IN FULL   ADDRESS(ES)   SHARES              
                                        TOTAL:              

 

 



--------------------------------------------------------------------------------



 



(Please print full name in which share certificates are to be issued, stating
whether Mr., Mrs. or Miss as applicable).
Dated this                      day of                                         ,
                    .
In the presence of:

     
 
   
Signature of Witness
  Signature of Warrant Holder

Please print your name and address in full below.
Name (Mr./Mrs./Miss)

          Address            
 
   
 
               
 
   

 

 



--------------------------------------------------------------------------------



 



INSTRUCTIONS FOR SUBSCRIPTION
The signature to the subscription must correspond in every particular with the
name written upon the face of the Warrant without alteration or enlargement or
any change whatever. If there is more than one subscriber, all must sign. In the
case of persons signing by agent or attorney or by personal representative(s),
the authority of such agent, attorney or representative(s) to sign must be
proven to the satisfaction of the Company. If the Warrant certificate and the
form of subscription are being forwarded by mail, registered mail must be
employed.

 

 